NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           OCT 24 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
NANCY VITOLO, individually, and on               No.   14-56706
behalf of other members of the general
public similarly situated,                       D.C. No.
                                                 2:09-cv-07728-DSF-PJW
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

BLOOMINGDALE’S, INC., an Ohio
corporation,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                      Argued and Submitted October 6, 2016
                              Pasadena, California

Before: PREGERSON, NOONAN, and PAEZ, Circuit Judges.

      We vacate the district court’s judgment and remand to the district court for

further proceedings in light of the California Supreme Court’s decision in Iskanian

v. CLS Transportation Los Angeles, LLC, 59 Cal. 4th 348 (2014), the Ninth


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Circuit’s decision in Sakkab v. Luxottica Retail North America, Inc., 803 F.3d 425

(9th Cir. 2015), and the California Court of Appeal’s decision in Perez v. U-Haul

Co. of California, No. B262029, 2016 WL 4938809 (Cal. Ct. App. Sept. 16, 2016).

      VACATED AND REMANDED.

      The parties shall bear their own costs on appeal.




                                         2